DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	
Claims 12, 17, 19, and 30 have been cancelled.
Claims 40-43 have been added.

Allowable Subject Matter
2.	Claims 1-11, 13-16, 18, 20-29, and 31-43 are allowed.

The following is an examiner’s statement for reasons for allowance:

3.	Claims 1-11, 13-16, 18, 20-29, and 31-43 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose generating an uplink (UL) grant, the UL grant including a predetermined time window and an listen-before-talk (LBT) indication, the LBT indication corresponding to a type of the LBT determined from a multiple types of LBT; and transmitting the UL grant on a first frequency (F1) to a user equipment (UE), wherein the UL grant is configured to allocate uplink resources on the uplink resources on a second frequency (F2) for the UE to perform LBT, based on the LBT indication, on the F2 beginning at time T that overlaps the predetermined time window.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415